          Case 1:19-cv-02039-YK Document 40 Filed 08/12/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THE PENNSYLVANIA STATE                       :
UNIVERSITY,                                  :
          Plaintiff                          :           No. 1:19-cv-02039
                                             :
              v.                             :           (Judge Kane)
                                             :
KEYSTONE ALTERNATIVES LLC                    :
d/b/a GOPSURV.COM and MARK                   :
LAUER,                                       :
           Defendants                        :

                                          ORDER

       AND NOW, on this 12th day of August 2020, upon consideration of Plaintiff’s motion to

dismiss (Doc. No. 33) Count IV of Defendants’ counterclaims (Doc. No. 32), and in accordance

with the Memorandum issued concurrently with this Order, IT IS ORDERED THAT Plaintiff’s

motion to dismiss is GRANTED. Defendants’ counterclaim for tortious interference (Count IV)

is DISMISSED WITH PREJUDICE.



                                                         s/ Yvette Kane
                                                         Yvette Kane, District Judge
                                                         United States District Court
                                                         Middle District of Pennsylvania
